Mr. President,
On behalf of my Government and people, may I take this opportunity to congratulate you on your election as President of the 75th Session of the United Nations General Assembly. Your wealth of experience will serve this organization well, as you lead us through our agenda, particularly during these unprecedented and challenging times, as the world navigates its way through the global pandemic caused by COVID-19. Let me assure you of Solomon Islands support and cooperation during your tenure in office.
Let me also use this occasion to commend your predecessor, His Excellency Tijjani Muhammad-Bande, for his excellent leadership of the General Assembly over the past session. I highly commend his efforts in ensuring the work of the assembly progressed in spite of the restrictions faced by the United Nations Secretariat and member states missions. I wish him every success in his future endeavors.
Mr. President
At the outset, allow me, on behalf of the government and people of the Solomon Islands, offer sincerest condolences to all who have lost loved ones to the coronavirus. We stand in solidarity with you all, during these sad times.
Never before has there been a time when the collective action of all UN member states is so greatly needed then right now, a time when the world faces the global, deadly pandemic of COVID-19.
The theme you have chosen for the 75th session renders us this timely opportunity to once again, turn our eyes towards the strengths of multilateralism to address the multiple and complex challenges that our world faces today.
Mr. President,
In the space of a few months, COVID-19 has resulted in more than 30 million confirmed cases of COVID-19, including over 900,000 deaths, according to the latest official World Health Organization statistics. In the health sector the virus remains a novelty to many of our scientific and medical professionals worldwide and as such, its long-term health repercussions to those who have recovered from it are either unknown or poorly understood.
I am pleased to inform the Assembly that Solomon Islands remains one of the 12 COVID-19 free countries without a reported case. Nine other Pacific Small Islands Developing States share the COVID-19 free status.
However, we have not remained complacent. My government has responded to the pandemic by undertaking the following steps. Firstly, a COVID-19 Oversight Committee comprising of all relevant government agencies was quickly established to coordinate the Government’s response to the pandemic. Furthermore, resources were swiftly mobilized to address gaps within our healthcare system and secure entry points on our borders. On the economic front my Government has created a stimulus package to cushion the negative impacts that the virus has and will continue to impose on our fragile economy.
The public have been kept informed about the virus through talk back shows with the COVID-19 Oversight Committee. I also informed our public through my weekly address to the nation which is broadcasted live on air and televised. This is to ensure that our people are kept informed on the steps the Government is undertaking to protect the country. My Government continues to focus on building the necessary health infrastructure within our hospitals in preparation to accommodate any persons that may contract the virus.
In addition, we also have in-country testing capacity. This was only possible through the assistance of People’s Republic of China and Australia, which if I may add is a manifestation of our theme. That said, we have put in place standard operating procedures for different sectors to guide us in dealing with this global pandemic. Our objective is two-fold. Our number one priority is to protect our country by keeping the virus from breaching our borders. The second objective is to keep our economy afloat. We are confident that should the virus breach our borders we can contain and manage it at our quarantine stations.
So far 11 repatriation flights have been undertaken. More than 1000 people have entered our borders, 80 per cent of whom are repatriated nationals and 20 per cent foreign nationals. We have scheduled more flights to repatriate more of our nationals abroad.
COVID-19 has brought Solomon Islands closer with its partners. We have made new friends, the latest being “Philippines Red Cross”, who are doing a fantastic work in testing and looking after our students in Manila. We are grateful to the excellent work the Red Cross continue to do for our nationals.
I take this time to thank all host countries and transit countries for their goodwill and understanding in accommodating our citizens as they wait to be repatriated. I also wish to express heartfelt thanks to our development partners including, Australia, New Zealand, Japan, the Peoples Republic of China, the United Arab Emirates, Asian Development Bank, World Bank, United Nations agencies and in particular, the World Health Organization, and our regional institutions for your kind assistance and generosity, through financial support and timely donations of medical equipment for our health sector. Your unwavering support is deeply appreciated and will continue to be needed as we continue in our efforts to combat the spread of the virus.
COVID-19 has closed borders and negatively impacted on the global economy. Solomon Islands is no exception, we are going through a difficult period, however, we have launched an Economic Stimulus Package to reset and boost our economy. Let me thank all our partners who have supported our economic initiative.
We have also launched the Development Bank of Solomon Islands which aims to provide sustainable financial services targeting development in the rural areas, especially to small and medium enterprises that primarily engages in commerce and industries.
Mr. President,
Whilst dealing with a pandemic of global proportions, Solomon Islands continues to battle with the incremental effects of climate change and the negative impacts that it has on the livelihoods, security and wellbeing of Solomon Islanders. Climate Change has resulted in changing weather patterns that have caused anomaly weather events of epic proportions. Additionally, climate change has resulted in warming global temperatures which are melting the ice caps and causing sea levels to rise. Both sea level rise and abnormal weather events have wreaked havoc on our infrastructure and homes not to mention threatening our food security and lives. Just earlier this year, we experienced the traumatic effects of Tropical Cyclone Harold. Allow me to thank our development partners who stepped in to assist us during this disaster.
Solomon Islands for its part, remains committed to reducing our carbon footprint and doubling on our nationally determined contributions through our ongoing work on the Tina Hydropower project. This 15-megawatt hydropower project will reduce our reliance on fossil fuels by 70 per cent. Despite the challenges brought about by COVID-19, our efforts to have the project commissioned by 2024 remains on track and we continue to call on development partners to remain with us on this steady trajectory.
I wish to remind us all, that in our collective efforts to combat the coronavirus, we must not lose sight of the need to address ongoing challenges brought about by climate change. I once again reiterate my Government’s call for more action by those with a greater means of implementation to reduce greenhouse gas emissions. Furthermore, I call on all states to set ambitious nationally determined contributions. Let us adhere to what the science is telling us and strive to maintain the global temperature increase below 1.5 degrees Celsius.
Mr. President,
As a large ocean state with an area of 1.5 million square kilometres, the conservation and preservation of the Ocean and its resources remains a priority for Solomon Islands. The lives of our people and the economy of our country remains deeply connected to the ocean. The Solomon Islands tuna industry generates around $60 million in revenue on an annual basis for the economy and provides employment for 2,000 Solomon Islanders. Sadly, illegal, unreported and unregulated fishing within our maritime jurisdiction remains a threat to our tuna resources. Almost $150 million worth of direct economic value to small island developing states including Solomon Islands is lost as a result of IUU in the Pacific. I call on distant water fishing nations to reduce the incidences of IUU in our waters.
On matters pertaining to the UN Convention on the Law of the Sea, my Government remain committed to negotiating a legally binding instrument on the conservation and sustainable use of marine biological diversity of areas beyond national jurisdiction. My Government looks forward to an Agreement that is fair, comprehensive and provides the capacity building for small island developing states such as Solomon Islands to fully implement it. We note the challenges that COVID-19 has posed on the ability of states to conclude the negotiations in 2020, however, we must not lose this momentum. We must continue to strive to complete negotiations by the earliest possible date.
Ensuring sovereignty over our maritime zones remains important to my government. We are actively working towards the completion of the delimitation of all our maritime zones and have only one remaining maritime boundary left to conclude. In this regard, my Government welcomes the work that is being undertaken by the International Law Commission on the questions of sea level rise and sovereignty. It is my government’s position that once national maritime zones are deposited with the United Nations, they should not be subject to change despite sea level rise. Solomon Islands is an Ocean State, the Country’s sovereign territory should not change due to the effects of climate change and sea level rise.
Mr. President,
At a time when the world is facing unprecedented challenges exacerbated by COVID 19, it is more important than ever, that the world remains united in its efforts to bring peace and unity among all peoples regardless of race, gender and religion. As a post conflict country our people keep striving to maintain unity within our diversity. It is for this very reason that my Government is proud to have contributed 12 police officers to the United Nations African Mission in Darfur, Sudan. We stand ready to deploy more officers for UN peacekeeping duties in other UN peacekeeping missions especially during these critical times.
Mr. President,
Graduation from the category of Least Developing Countries is an important milestone in the development trajectory of a developing country. Solomon Islands is in its transition phase of the graduation and is scheduled to graduate by 2024. However, both times that Solomon Islands underwent the triennial review, it did not pass the vulnerability criterion. Our vulnerability has become glaringly obvious now that COVID-19 has exacerbated the preexisting challenges faced by Solomon Islands and made the pathway towards sustainable graduation and smooth transition extremely difficult.
I welcome the Committee on Development Policy’s intention to factor, the impacts of COVID-19 on all sectors during the next triennial review in 2021. I further encourage them to work closely with us to ensure that their next report paints the true picture of Solomon Islands development path as we continue to navigate our transition roadmap in these uncertain and challenging times.
Mr. President,
Solomon Islands presented its first ever Voluntary National Review Report on the implementation of Agenda 2030 in July this year. Despite the technological challenges, we were able to highlight some of the achievements we have made to date. Solomon Islands continues to see an increase in number of children enrolled in the formal education system. Secondly, we are proud to have established a National Financing Framework for Development which underpins the financing of the implementation of the Sustainable Development Goals.
The report also highlighted the challenges we face in terms of our health sector and particularly on our rates of non-communicable disease cases. Seven out of ten deaths in Solomon Islands are caused by non-communicable diseases. It remains the largest single cause of death in the country.
We are seeing increasing numbers of undernourished children and over nourished adults. In addition to this, the report also highlighted the vulnerability of our economy to external shocks and natural disasters. These coupled with the impacts of COVID 19 will continue to affect Solomon Islands for the foreseeable future.
Solomon Islands believes in the importance of Agenda 2030, the Istanbul Program of Action and the SAMOA Pathway in charting the course for sustainable development. We have factored these into our national development strategy as the path forward for a sustainable future for our people. I urge all development partners to remain committed to working with us to achieve our aim of sustainable development.
Mr. President,
Solomon Islands recognizes the contributions that our frontline health workers make in the fight against COVID-19. In this regard, allow me to offer my deep thanks to Cuba for the training of our medical students. More than eighty Solomon Islands medical doctors having graduated from Cuban medical schools and a further eight more have graduated this year. We note with concern the 59-year-old economic embargo imposed on Cuba remains in place and we reiterate the call for the lifting of the embargo within the spirit and purposes of the United Nations Charter.
Finally, Mr. President,
Allow me to conclude by commending you on the theme for this year’s General Assembly session. It could not have come at a more critical time, when we find ourselves facing the deadliest pandemic to affect our modern world in the most horrendous of ways. So many lives have been tragically lost and many continue to be affected by its ongoing onslaught. May we take the time to pause and reflect, on how this virus has changed our lives and look at ways we can collaborate together to alleviate its impacts.
As we continue to confront the problems that our world faces; from climate change, to the deteriorating health of our planet to the coronavirus; we must remember that they can only be addressed through collective action by each and every one of us. As the old African proverb says ‘if you wish to go fast, go alone. If you wish to go far, go together’. Now is the time for us to act collectively to address the needs of everyone including the most vulnerable among us! Together we can and together we will go far.
I thank you Mr. President.